—Order, Supreme Court, New York County (Saliann Scarpulla, J.), entered November 16, 2011, which, insofar as appealed from, denied defendant’s motion for summary judgment dismissing plaintiffs cause of action alleging legal malpractice, unanimously affirmed, without costs.
Plaintiffs legal malpractice claim was not barred by the statute of limitations (see CPLR 214 [6]). Plaintiff alleges that the deceased negligently drafted a security agreement preventing plaintiff, as the creditor, from being able to enforce the agreement as against the debtor once the debtor defaulted.
Plaintiffs legal malpractice claim accrued no earlier than when the agreement was executed, which occurred on November 29, 2002, the date of the last signature on the agreement (see McCoy v Feinman, 99 NY2d 295 [2002]), and this action was commenced less than three years later. Concur — Mazzarelli, J.P., Saxe, DeGrasse, Richter and Abdus-Salaam, JJ. [Prior Case History: 2011 NY Slip Op 33002(U).]